internal_revenue_service number release date index no cc tege eb ec-plr-127240-00 company a company b country c date stock exchange d stock exchange e date f this is in reply to a letter dated date and subsequent correspondence submitted on behalf of company a by its authorized representative requesting a ruling concerning whether sec_162 of the internal_revenue_code will apply to options issued when company a was a private company company a is a limited_liability_company and is an indirectly wholly-owned subsidiary of company b and is a member of company b’s affiliated_group within the meaning of sec_1504 of the code without regard to sec_1504 company b is organized and governed by the laws of country c and its common_stock is traded on stock exchange d and its american depositary receipts are traded on stock exchange e company b is subject_to sec_12 of the securities exchange act of the exchange act and qualifies as a foreign private issuer within the meaning of rule 3b-4 under the exchange act company b complies with sec_12 of the exchange act by making the appropriate filings required with respect to a foreign private issuer under sections and d of the exchange act it has been represented that as a foreign private issuer company b is not subject_to the proxy compensation disclosure requirements under the exchange act and is not subject_to sec_162 of the code company a pays taxes and deducts compensation paid to various individuals who are performing services in the united_states company a anticipates being converted into a corporation taxable under subchapter_c of the code and become publicly held in connection with an initial_public_offering plr-127240-00 company a’s stock_option plan was adopted on date f and is intended to provide incentives to attract and retain highly competent persons as officers and key employees of company a and certain of its affiliates by providing them the opportunity to acquire shares of company a the plan is administered by the compensation committee of company a’s board_of directors whose members may not qualify as outside directors within the meaning of sec_1_162-27 of the income_tax regulations sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that in the case of any publicly_held_corporation no deduction is allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure sec_162 of the code defines publicly_held_corporation as any corporation issuing any class of common equity securities required to be registered under sec_12 of the exchange act sec_162 of the code defines covered_employee as any employee of the corporation if as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or the total compensation of such employee for the taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the four highest compensated officers for the taxable_year other than the chief_executive_officer sec_162 of the code defines applicable_employee_remuneration with respect to any covered_employee for any taxable_year generally as the aggregate amount allowable as a deduction for the taxable_year determined without regard to sec_162 for remuneration for services performed by the employee whether or not during the taxable_year however pursuant to sec_162 the term does not include remuneration payable solely on account of the attainment of one or more performance goals but only if-- i the performance goals are determined by a compensation committee of the board_of directors of the taxpayer which is comprised of or more outside directors ii the material terms under which the remuneration is to be paid including the performance goals are disclosed to shareholders and approved by a majority of the vote before the payment of the plr-127240-00 remuneration and iii before any payment of such remuneration the compensation committee referred to in clause i certifies that the performance goals and any other material terms were in fact satisfied sec_1_162-27 of the regulations provides that the deduction limitation of sec_162 does not apply to qualified_performance-based_compensation qualified_performance-based_compensation is compensation that meets all of the requirements of paragraphs through of sec_1_162-27 sec_1_162-27 of the regulations provides in part that compensation attributable to a stock_option is deemed to satisfy the requirements of sec_1 e if the grant is made by the compensation committee the plan under which the option is granted states the maximum number of shares with respect to which options may be granted during a specified period to any employee and the amount of compensation the employee could receive is based solely on an increase in the value of the stock after the date of the grant thus any compensation paid pursuant to a stock_option grant with an exercise price of less than the fair_market_value of the stock at the date of the grant would not be performance-based compensation under sec_1_162-27 sec_1_162-27 of the regulations provides that in the case of a corporation that was not a publicly_held_corporation and then becomes a publicly_held_corporation the deduction limit does not apply to any remuneration paid pursuant to a compensation plan or agreement that existed during the period in which the corporation was not publicly held however in the case of such corporation that becomes publicly held in connection with an initial_public_offering this relief applies only to the extent that the prospectus accompanying the initial_public_offering disclosed information concerning those plans or agreements that satisfied all applicable securities laws then in effect in accordance with sec_1_162-27 of the regulations a corporation that is a member_of_an_affiliated_group that includes a publicly_held_corporation is considered publicly held and therefore cannot rely on paragraph f sec_1_162-27 of the regulations provides that paragraph f may be relied upon until the earliest of one of the four following events i the expiration of the plan or agreement ii the material modification of the plan or agreement within the meaning of sec_1_162-27 of the regulations iii the issuance of all employer stock and other compensation that has been allocated under the plan or iv the first meeting of the shareholders at which directors are to be elected that occurs after the close of the third calendar_year in which the initial_public_offering occurs or in the case of a privately held corporation that becomes publicly held without an initial_public_offering the first calendar_year following the calendar_year in which the corporation becomes publicly held plr-127240-00 because the company b affiliated_group was not subject_to sec_162 of the code company a is entitled to the transition relief afforded in sec_1_162-27 therefore based on the facts as outlined above we rule that in the event company a becomes publicly held in connection with an initial_public_offering the deduction limit of sec_162 will not apply to any options granted to its or its affiliates’ employees pursuant to the plan prior to the earliest to occur of the four events specified in sec_1_162-27 of the regulations after the initial_public_offering including any options granted pursuant to the plan prior to the initial_public_offering this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code sincerely yours robert b misner assistant chief executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes
